ITEMID: 001-111406
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2012
DOCNAME: CASE OF UMAYEVY v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 2 - Right to life (Article 2-1 - Life) (Substantive aspect);Violation of Article 2 - Right to life (Article 2-1 - Effective investigation) (Procedural aspect);Violation of Article 3 - Prohibition of torture (Article 3 - Degrading treatment;Inhuman treatment) (Substantive aspect);Violation of Article 5 - Right to liberty and security (Article 5-1 - Liberty of person;Security of person);Violation of Article 13+2 - Right to an effective remedy (Article 13 - Effective remedy) (Article 2 - Right to life;Article 2-1 - Life)
JUDGES: Anatoly Kovler;Elisabeth Steiner;Erik Møse;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos
TEXT: 6. The applicants, a married couple, were born in 1960 and 1957 respectively and live in the village of Prigorodnoye in the Chechen Republic.
7. The applicants are the parents of Mr Vidzha Umayev, born in 1982. The first applicant is the sister of Mr Timur Mezhidov, born in 1972. The latter is the brother-in-law of the second applicant.
8. The description of the events below is based on the information contained in the application form and written statements by the first and second applicants, dated 17 and 23 July 2007 respectively.
9. On 14 July 2006 the first applicant, Vidzha Umayev and Timur Mezhidov were travelling in the applicants’ VAZ-2107 vehicle from the village of Nikhaloy to the village of Prigorodnoye.
10. At the Russian federal forces roadblock located at the entrance point of Shatoy village (hereinafter “the Shatoy roadblock”) Russian servicemen stopped the applicants’ vehicle to carry out a check. At the roadblock the first applicant saw a group of seven to eight servicemen of Chechen ethnic origin, who were standing near a silver-grey four-door Niva vehicle and speaking to each other in Chechen. The first applicant observed them for a while and was able to memorise their faces. She also specifically noticed that, whilst the servicemen from the roadblock who checked the identity papers were Russian, those standing by the Niva vehicle were Chechen. After checking Vidzha Umayev’s and Timur Mezhidov’s identity papers, Russian servicemen entered the relevant information in the roadblock logbooks and allowed them to continue their journey.
11. The first applicant, Vidzha Umayev and Timur Mezhidov then drove through Shatoyskiy District and crossed the border into Groznenskiy District. At the bridge in the vicinity of the entrance point of Yarash-Mardy village they saw three Chechen servicemen from the group they had already seen at the Shatoy roadblock. The servicemen walked towards the vehicle and ordered it to stop. One of the servicemen ordered the driver and the passengers, in Chechen, to get out of the vehicle. Vidzha Umayev, Timur Mezhidov and the first applicant complied with the order and got out of the car. One of the servicemen then ordered Vidzha Umayev and Timur Mezhidov to get back into the applicants’ vehicle. They obeyed and got into the back seats. At the same moment two servicemen joined them in the back seat, the third serviceman got into the driver’s seat and the vehicle moved off quickly. Vidzha Umayev shouted in Chechen: “That’s my mother! Don’t leave her alone!” and the first applicant rushed towards the car. However, the car did not stop and the first applicant ran into a bridge barrier and fell to the ground.
12. The applicants have not seen Vidzha Umayev and Timur Mezhidov since.
13. On 14 July 2006, shortly after the car with the abductors had left, the first applicant managed to stop a private vehicle, which took her home. Once there she told the second applicant about the abduction, and the applicants immediately left for Shatoy, intending to alert the Shatoyskiy District Department of the Interior (“the ROVD”) to the incident.
14. On their way, about 2.5 km from the bridge, where the first applicant, her son and brother had been stopped by the Chechen servicemen, the applicants saw their VAZ-2107 vehicle. It was parked about fifty metres from the road, at a dugout in which were two Russian servicemen. In the applicants’ submission, on that day Russian military forces had groups of servicemen stationed at the Shatoy road at about 200 metres distance from each other. The applicants saw that three of the doors of their VAZ-2107 vehicle were open and its headlights were on. Vidzha Umayev’s mobile phone was in the vehicle. The first applicant asked the servicemen how their car had arrived at the dugout. They replied that it had arrived there, followed by a four-door silver-grey Niva vehicle. Two people were taken out of the VAZ-2107 vehicle and put into the silver-grey Niva vehicle, which then left in the direction of the village of Duba-Yurt.
15. After that the applicants took Vidzha Umayev’s mobile phone and went to the ROVD. From there the second applicant, the head of the ROVD, whom the applicants identified as “Sayd-Akhmed”, and several police officers left for the Shatoy roadblock. The first applicant stayed at the ROVD and lodged a written complaint about the abduction of her son and brother.
16. On the same day, on arrival at the Shatoy roadblock, the second applicant and Sayd-Akhmed spoke to a senior roadblock officer from the Shatoyskiy District military commander’s office. He confirmed that the servicemen at the roadblock had checked Vidzha Umayev and Timur Mezhidov’s identity papers and stated that everything was in order, and that the two men had been let through the roadblock and had left. Meanwhile the first applicant also arrived at the roadblock. While the second applicant was speaking to the officer, a UAZ vehicle with two Chechen servicemen in it arrived at the roadblock. The first applicant identified them as members of the group of Chechen servicemen she had seen at the Shatoy roadblock while the authorities were checking her relatives’ identity papers. The applicants immediately asked those servicemen where the other members of their group were and where they had taken Vidzha Umarov and Timur Mezhidov. The two men laughed and answered that they had not arrested Vidzha Umayev and Timur Mezhidov. They also stated that they did not know the other servicemen who had been at the Shatoy roadblock with them. According to the applicants, the head of the ROVD told them that the two Chechen servicemen were from the special Vostok Russian Military Battalion of the Main Intelligence Service (“the GRU”) and that they were called “Yamadayevtsy” after their commander Sulim Yamadayev. The applicants then returned home.
17. On 15 July 2006 the applicants again complained to various State bodies about the abduction of Vidzha Umayev and Timur Mezhidov. They did not keep copies of those complaints.
18. On 17 or 18 July 2006 a certain Mr I.A., a GRU officer, visited the applicants and told the second applicant that a certain Mr R., a GRU colonel and commander of the 921st regiment, wished to talk to him.
19. On 23 July 2006 the applicants and Mr I.A. drove to a Russian federal forces base located in the village of Borzoy in the Chechen Republic. The second applicant left his vehicle, with the first applicant and Mr I.A. inside. At the military base checkpoint he was met by two Russian servicemen, one of them a warrant officer and the other a captain. They accompanied the second applicant into the checkpoint building, where Mr R. was already waiting for him.
20. Mr R. confirmed that the applicant’s son was being held in the military base and said that he “opened his eyes when touched but then rolled them up”. Mr R. then asked the second applicant to write a note for his son, “telling him to answer their questions”. The second applicant asked Mr R. what statement they wanted from his son, but received no reply. The second applicant then handed over to Mr R. medical certificates attesting to his son’s disability. Mr R. looked at them, and from his reaction the second applicant inferred that Mr R. had realised that his servicemen had beaten up a seriously ill person. The second applicant then told Mr R. that he would not write any notes for his son and requested that he be released. Mr R. replied that “they did not have a deal then” and ordered the servicemen to accompany the second applicant to the exit, which they did. The second applicant returned to the car and left the premises with the first applicant.
21. On an unspecified date in October 2006 the first applicant received a phone call on her mobile phone from a person who whispered “Mother, mother!” and then suddenly the conversation was disconnected. The first applicant inferred that it was Vidzha Umayev and, since the number was displayed, she called back. A woman replied to her in Russian and immediately hung up. When the first applicant dialled the number again, a man’s voice told her not to call that number any more. The first applicant informed the law-enforcement authorities about the call. In the applicants’ submission, at the material time the only company providing mobile communication services in the Chechen Republic was Megafon. The figures 923 indicated that the number from which she had received the call was not a Megafon number but was from another company. In the applicants’ opinion, only Russian army servicemen could have had phone numbers from mobile communication providers other than Megafon.
22. On an unspecified date in November 2006 Mr I.A. visited the applicants again and offered them information on Vidzha Umayev and Timur Mezhidov in exchange for 50,000 Russian roubles (RUB). Two days later the second applicant met Mr I.A. in Prigorodnoye and the latter told him that Vidzha Umayev and Timur Mezhidov were not alive. Mr I.A. promised the second applicant that their bodies would be retrieved, and left.
23. Two days later the second applicant and his relative went to the village of Borzoy to meet Mr I.A. He told the second applicant that there were three mass graves in Borzoy but he did not know in which of them Vidzha Umayev and Timur Mezhidov had been buried. He also specified that their bodies were in different graves and that they “had been shot dead by Chechens in the presence of a Russian”. He noted however that he had not witnessed the killings.
24. On an unspecified date the second applicant contacted a Russian army general whom he knew well and told him about Mr R. The general told the applicant that this was the first time he heard that name and that it must have been a false name.
25. The Government submitted that on 14 July 2006, on the road between Grozny and Shatoy, near the bridge close to the village of YaryshMardy, three unidentified individuals wearing camouflage uniforms and carrying automatic weapons had stopped a vehicle in which Vidzha Umayev and Timur Mezhidov were travelling, following which the latter disappeared.
26. It appears that following the applicants’ complaints about the abduction of their relatives the ROVD carried out an inquiry into their allegations. The inquiry was given the number 81. The exact date of the opening of the inquiry remains unclear.
27. On 25 July 2006 the prosecutor’s office of the Groznenskiy District (“the district prosecutor’s office”) received the inquiry file from the ROVD.
28. On the same date the district prosecutor’s office instituted a criminal investigation in respect of the abduction of Vidzha Umayev and Timur Mezhidov under Article 126 § 2 of the Criminal Code (aggravated kidnapping). The case file was assigned the number 54063. The decision stated that at about 4 p.m. on 14 July 2006 at the bridge near Yarysh-Mardy village, three unidentified armed individuals in camouflage uniforms had stopped the VAZ-2107 vehicle in which Vidzha Umayev, Timur Mezhidov and the first applicant were travelling, and had taken Vidzha Umayev and Timur Mezhidov to an unknown destination.
29. By a letter of 26 July 2006 the prosecutor’s office of the Chechen Republic (“the republican prosecutor’s office”) replied to the first applicant that it had examined her complaint about the abduction of Vidzha Umayev and Timur Mezhidov and informed her that on 25 July 2006 the district prosecutor’s office had opened a criminal investigation in respect of the abduction of her son and brother.
30. On 20 September 2006 the first applicant was granted victim status in connection with the proceedings in case 54063. She was informed of that decision on 21 September 2006.
31. On 28 May 2007 the first applicant wrote to the President of the Chechen Republic. She described in detail the circumstances of the abduction of her relatives and her attempts to find them and asked for assistance in her search for them.
32. On 15 June 2007 the republican prosecutor’s office replied to the first applicant that on 25 July 2006 the district prosecutor’s office had opened a criminal case in respect of the abduction of her relatives. The letter also stated that on 25 October 2006 the investigation in case 54063 had been suspended for failure to identify the perpetrators.
33. On 17 July 2007 the first applicant wrote to the district prosecutor’s office, seeking information on the progress of the investigation in case 54063. She requested that the proceedings be resumed if they had been suspended and sought access to the investigation case file and permission to make copies from it. There is no indication that the applicant’s request was ever replied to.
34. By a letter of 22 June 2007 the district prosecutor’s office informed the first applicant that on 22 July 2007 it had resumed the investigation in case 54063.
35. In the applicants’ submission, in October 2007 the district prosecutor’s office informed them orally that on an unspecified date the investigation in case 54063 had been suspended again.
36. The Government refused to submit any documents from criminal case file concerning the abduction of the applicants’ relatives, referring to Article 161 of the Russian Code of Criminal Procedure.
37. The information about the investigation provided by the Government can be summarised as follows.
38. On 25 July 2006 the district prosecutor’s office opened a criminal investigation in respect of the abduction of Vidzha Umayev and Timur Mezhidov under Article 126 § 2 of the Criminal Code (aggravated kidnapping). The case file was assigned the number 54063.
39. On 25 October 2006 the investigation was suspended for failure to identify the perpetrators.
40. On 22 June 2007 the investigation was resumed because the investigating authorities had established that serviceman R.D. of military unit 44822 was implicated in the abduction.
41. On 21 July 2007 Mr R.D.’s name was put on a wanted list.
42. On 6 June 2008 the investigation of the abduction of the applicants’ relatives was entrusted to an investigating committee of the prosecutor’s office of the Russian Federation in the Chechen Republic (hereinafter “the investigating committee”).
43. On 8 July 2008 the investigating committee issued a decision to formally charge Mr R.D. with abducting the applicants’ relatives and the criminal case was transferred to the military investigating department with the United Group Alignment of the Military Forces for Counterterrorist Operations in the North Caucasus Region (hereinafter the “investigating department”). The case file was given the number 34/00/0023-08.
44. It appears that shortly thereafter the investigation was suspended again and that it was resumed on 11 November 2009.
45. In the Government’s submission the investigation in case 34/00/0023-08 is still pending.
46. The Government stated that the findings of the preliminary investigation confirmed the version of events submitted by the applicants.
47. In the Government’s submission, the preliminary investigation established that Mr R.D. had been doing military service in military unit 44822 of the Vostok special-purpose battalion (previously an infantry battalion) since 10 August 2004. In mid-July 2006 Mr R.D. had colluded with two unidentified individuals with a view to abducting Vidzha Umayev and Timur Mezhidov. On 14 July 2006, having acquired information on the route taken by Vidzha Umayev and Timur Mezhidov, Mr R.D., armed with an automatic weapon, organised an ambush at the Grozny-Shatoy road near Yarysh-Mardy with a view to arresting and abducting them. At about 4 p.m. on the same day Mr R.D. stopped the VAZ-2107 vehicle with Vidzha Umayev and Timur Mezhidov, following which “Mr R.D. and two armed men in camouflage uniforms arrested them and took them to an unknown destination”, leaving the first applicant behind.
48. In the Government’s submission, the above account of the events was confirmed by the first applicant, who had been granted victim status, and the second applicant, who had been interviewed as a witness. The applicants also informed the investigators that following the abduction they had learnt from Mr I.A. that their abducted relatives had been held at the military base in the village of Borzoy and eventually killed.
49. The first applicant confirmed those submissions during a check of her statement at the crime scene (проверка показаний на месте совершения преступления) and identified Mr R.D. from a photograph as the person who had abducted her son and brother.
50. Mr I.A., interviewed on an unspecified date, stated that he had learnt about the abduction of Vidzha Umayev and Timur Mezhidov from Z.M. The second applicant had contacted Mr I.A. six months after the abduction, asking the latter to organise a meeting with officers of the military base, following which they had met a serviceman named Volodya, who had asked for RUB 50,000 for information about the applicants’ son and had then informed them that the applicants’ relatives had been killed.
51. On an unspecified date the investigating authorities opened a criminal case against Mr R.D. on suspicion that he had caused serious damage to the health of a third person by shooting at him at the local market in the village of Borzoy on 23 May 2007. The case file was given the number 68800.
52. On 18 October 2008 case 68800 was transferred for investigation to an unspecified investigating department of an unspecified military unit.
53. On 22 January 2009 criminal case 6800 was joined to the criminal case concerning the abduction of the applicant’s relatives and the new file was given the number 34/36/0092-08.
54. For a summary of the relevant domestic law see Akhmadova and Sadulayeva v. Russia (no. 40464/02, §§ 67-69, 10 May 2007).
VIOLATED_ARTICLES: 13
2
3
5
VIOLATED_PARAGRAPHS: 2-1
5-1
